At the outset, on behalf of the Government and the people of Kuwait, I extend our sincere congratulations to the President of the General Assembly and his country, the Kingdom of Denmark, on his election as President of the General Assembly at its seventieth session. We
44/51 15-29431

29/09/2015 A/70/PV.16
believe that his vast experience in political affairs will enable him to conduct the deliberations of this session wisely and ably. We wish him success in that endeavour.
We also note the successful manner with which his predecessor, Mr. Sam Kutesa, conducted the deliberations during the previous session. In that regard, I also would like to pay tribute to the tremendous efforts of Secretary-General Ban Ki-moon in leading the Organization in accordance with his vision and ideas based on the purposes and principles of the Charter of the United Nations for the maintenance of international peace and security, while simultaneously striving to achieve the Charter’s goals in a sustainable manner by confronting the manifold risks and challenges that are engulfing the world.
Once again, we express our most sincere condolences and heartfelt sympathy to the Kingdom of Saudi Arabia in connection with the stampede that resulted in numerous deaths and injuries at Mina during the Haj. While we pray to Allah, the Almighty, to accept the victims in His Grace and grant them eternal peace, and solace and fortitude to their bereaved families, we also pray for the speedy recovery of the injured. We appreciate and are grateful for the enormous human and material assets that the King, his Government and people of the Kingdom of Saudi Arabia make available every year to organize and facilitate the Haj and to provide every comfort to the pilgrims.
This year, the international community is celebrating 70 years of service by this great leading world Organization, during which it has worked to create a world in which humankind can enjoy peace and security during a period marked by exceptional circumstances — a period when the political, economic, social and humanitarian challenges in the world have increased. During that time, the United Nations has continued to provide its service in accordance with the aims and objectives of its Charter in order to surmount those growing challenges and confront them by creative means. Those undertakings have to a great extent become history to be taught to future generations in order to demonstrate the importance and inevitability of international cooperation and the capacity of the United Nations system to continue its boundless giving to the peoples and countries of the world.
Perhaps one of the most outstanding milestones on the path to the success of the United Nations is embodied in the adoption of the post-2015 development
goals in the form of the 2030 Agenda for Sustainable Development with its Sustainable Development Goals (SDGs) (resolution 70/1), which can be considered to be an extension of the international community’s efforts based on the Millennium Development Goals (MDGs). The MDGs have, by and large, achieved their purposes, and the United Nations has surpassed its goals in facing up to the challenges that it is confronted with, and has proceeded to implement comprehensive, radical solutions in the areas of human development and individual rights. That includes the goal of totally eliminating poverty in its multiple forms, ensuring that all human beings enjoy equal rights in dignity and access to education and health care, as well as ensuring political participation, gender equality, youth empowerment and addressing the ongoing environmental degradation.
In that regard, the State of Kuwait affirm its effective participation in the international partnership to fully implement the Sustainable Development Goals over the next 15 years. That is based on Kuwait’s firm belief in the Charter of the United Nations and on Kuwait’s support for the Organization. Kuwait will continue its funding in appreciation of the certificate of appreciation presented by the Secretary-General to Sheikh Al Sabah, the Amir of the State of Kuwait, as a humanitarian leader. That award is tantamount to a medal of honour for the leadership displayed by the Government and the people of Kuwait in saving the lives of millions of people. Indeed, Kuwait occupies first place in the provision of humanitarian assistance globally as a proportion of its gross national income, the highest percentage provided by a donor State, according to the Global Humanitarian Assistance Report 2014.
Furthermore, the Kuwait Fund for Arab Economic Development continues its leading role in providing development assistance to developing countries, without any regard for geographical location, religious belief or nationality. Since its establishment, in 1961, more than 100 countries in all parts of the globe have benefited from the Fund’s projects, which total $18 billion. Over the next 15 years, the Kuwait Fund for Arab Economic Development will continue to provide loans and create development programmes within its operational programmes, which are based on its own resources, including $15 billion to meet the needs and requirements of sustainable development.
Undoubtedly, it is important for the international community to work to consolidate and promote the existence of peaceful societies that are based on
15-29431 45/51

A/70/PV.16 29/09/2015
justice and are free from all manifestations of violence and radicalism. That confirms the principle that no sustainable development can take place without security, and no security can exist without sustainable development.
There has been a proliferation of conflicts and civil wars in our world today, accompanied by the emergence of violence and the dangers of radicalism and terrorism, with their multiple causes and employing diverse means in a number of countries, particularly in the region of the Middle East. It is civilians who make up the majority of the victims. The international community must stand up to those challenges, which threaten international peace and security; it must address their causes and dry up the resources that fuel them.
The Republic of Yemen and its brotherly people face serious challenges owing to the intransigence of the Houthi militias and their insistence on breaching their commitments and on threatening the security and stability of our region and our countries. That situation requires strong action to support the legitimate Government of Yemen and to achieve peace and stability in our region. We would like to emphasize the need to commit to the Gulf Cooperation Council initiative, comply with the outcome of the National Reconciliation Conference and respond to the efforts of the Special Envoy of the Secretary-General for Yemen in that regard. The State of Kuwait has not ignored the humanitarian needs of the Yemeni people. Kuwait announced, upon instructions from His Highness Sheikh Al-Sabah, the donation of $100 million to meet the needs of Yemen.
In Syria, as that disaster enters its fifth year, the scope of humanitarian suffering is exacerbating the multiple other parameters of the crisis. The number of dead and injured are rising, and the number of refugees and internally displaced persons continues to increase. The flow of Syrian migrants and refugees to Europe attests to the magnitude of the crisis. We have warned against the dire consequences of the situation on Syria, the Syrian people, their neighbours and the entire world. In view of the aforementioned, the State of Kuwait reiterates its firm and principled position, namely, that the solution to that disaster can be achieved only through peaceful, political means, as opposed to other means, whose price would be paid by our brothers in Syria. In that regard, we welcome the endeavours of the United Nations and those of the Special Envoy of the Secretary-General for Syria, Mr. Staffan de Mistura,
which seek to mobilize efforts to implement the Geneva communiqué (S/2012/522, annex), issued in 2012, aimed at establishing a transitional Government that is fully functional, and at maintaining the territorial integrity of Syria, preserving the coherence of Syrian society and meeting the needs for dignity of the Syrian people.
Within the framework of supporting international efforts to alleviate the humanitarian suffering in Syria, since 2013 the State of Kuwait has hosted three successive international donor conferences to lend support to efforts to improve the situation in that country. The pledges made at those three conferences amounted to approximately $7.15 billion, of which the State of Kuwait contributed $1.3 billion. The bulk of the money pledged has been delivered to the United Nations specialized agencies and other international, governmental and non-governmental organizations in the humanitarian affairs field. The remainder of those contributions has been distributed through local charitable institutions working in the humanitarian and development fields.
With regard to the situation in Libya, we are closely following the agreement announced in the Moroccan city of Skhirat by the Special Representative of the Secretary-General for Libya, aimed at forming a national consensus Government that would put an end to the fighting. We look forward to a positive response to that initiative from our brothers in Libya, so that they can stop the bloodshed, preserve the sovereignty and territorial integrity of their homeland and restore security and stability throughout Libya.
Our region faces exceptionally delicate dangers that threaten its security and stability. They stem from terrorist and violent groups that commit, supposedly in the name of Islam, criminal acts rejected by all religions. The brutal crimes committed by the so-called Daesh/Islamic State in Iraq and the Levant have spread death and destruction, particularly in Iraq and Syria, and are a threat to international peace and security. A much-needed international coalition has been formed to tackle those terrorists. The State of Kuwait took part in the establishment of the coalition by providing logistical support. The practices of that terrorist organization have extended to the State of Kuwait. Daesh committed a cowardly terrorist act, targeting a mosque during the holy month of Ramadan, which killed and injured a number of our citizens. The national unity and cohesion between the people and the leadership of Kuwait made those who wished Kuwait ill miss their mark, thereby
46/51 15-29431

29/09/2015 A/70/PV.16
reaffirming a long, honourable national history that has witnessed floods of sacrifices for the sake of the unity and stability of the State of Kuwait.
In the humanitarian field, the State of Kuwait has also responded to the humanitarian needs of the Iraqi people. Kuwait announced the donation of $200 million to assist our Iraqi brothers in alleviating the suffering caused by the brutal practices of the Daesh terrorist group. Work is ongoing to disburse that donation, in cooperation with the competent parties in Iraq and international organizations. We reaffirm our support for all the measures taken by the Iraqi Government to preserve the security, stability and territorial integrity of Iraq. In that regard, the State of Kuwait reiterates its firm and principled position rejecting all forms of terrorism, extremism and intolerance, irrespective of their causes or motives and whatever their sources or the identity of their perpetrators. Kuwait stresses that promoting a culture of tolerance and coexistence among peoples and nations is among the top priorities in the approach that it follows in its internal and external policies. Such policies are anchored in the tolerant Islamic sharia law and in the importance Kuwait attaches to maintaining the links between development, security and human rights, as it works to develop a global strategy to combat terrorism and achieve international peace and security.
The international and regional efforts that seek to lay the foundation for peace in the Middle East face many impediments as a result of Israel’s intransigence. Israel continues its illicit expansionist policies by building illegal settlements on occupied Palestinian territory and by detaining thousands of Palestinians in its prisons and detention centres. Its repeated acts of aggression, including the attack on Gaza during the past year, has left in its wake unprecedented destruction and loss of life and property. That is in addition to its continued imposition of an illegal and inhumane siege on Gaza, and the escalation of its attacks on the holy Al-Aqsa Mosque and Muslims there. Those attacks are in violation of all humanitarian standards, international laws and the relevant Security Council resolutions. That makes it incumbent upon the United Nations, and the Security Council in particular, to carry out their responsibilities and continue to put pressure on and compel Israel, at all levels, to accept the resolutions of international legitimacy, grant the Palestinian people their legitimate political rights, and recognize their independent status and sovereignty over their territory,
with East Jerusalem as their capital, in accordance with the borders of 4 June 1967 and in line with the principle of land for peace, the Quartet’s road map and the Arab Peace Initiative.
In the same regional framework, the State of Kuwait welcomes Security Council resolution 2231 (2015), which endorsed the comprehensive agreement on the Joint Comprehensive Plan of Action concluded between the five permanent members of the Security Council, plus Germany, and the Islamic Republic of Iran. The agreement was the result of diplomatic efforts over a number of years aimed at addressing the Iranian nuclear situation. The State of Kuwait hopes that the Islamic Republic of Iran will continue to cooperate and fully implement the Joint Comprehensive Plan of Action and adhere to its responsibilities under the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) and the relevant Security Council resolutions. In addition, Kuwait hopes that Iran will respond to the efforts of the countries of the region to lay the foundations of good neighbourly relations based on cooperation, mutual respect and non-interference in internal affairs, and that it will end its occupation of the three Emirati islands, all of which will contribute to reducing tensions and to security and stability in the region.
In that context, we call upon Israel to accede to the Non-Proliferation Treaty and to subject all of its nuclear facilities to the inspection and supervision of the International Atomic Energy Agency, in compliance with the resolution adopted at the 1995 NPT Review and Extension Conference, which called for the establishment of a zone free of nuclear weapons and all weapons of mass destruction in the Middle East.
In conclusion, I would like to emphasize the adherence of the State of Kuwait to the multilateral international system, as well as to the purposes and principles of the Charter of the United Nations. I would like to underscore our belief in the importance and necessity of exerting all efforts to ensure the continuity and generosity of our great Organization through the fulfilment of all States’ obligations and responsibilities, as pledged in international conventions and conferences. That will, in turn, contribute to finding just and fair solutions to global threats and challenges, while according due attention to the higher goal of maintaining international peace and security.
